Citation Nr: 0816943	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  08-08 061	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the Board 
of Veterans' Appeals June 1985 decision that denied 
entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Moving party represented by:  Andrea Howard George, Esq.


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran served on active duty from December 1942 to 
December 1945 and from May 1947 to September 1966. He died in 
October 1982.  The moving party is the veteran's widow.  

Historically, the moving party filed a claim for dependency 
and indemnity compensation (DIC) in November 1982.  In a 
rating decision dated in January 1983, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, denied service connection for the cause of the 
veteran's death.  The moving party appealed this denial, and 
in a June 1985 decision the Board denied service connection 
for the cause of the veteran's death.  Subsequently, in a 
rating decision dated in November 1992, the RO denied service 
connection for the cause of the veteran's death under the 
provisions of 38 C.F.R. § 3.311b as then in effect; the 
moving party did not appeal that decision.  In a rating 
decision dated in November 2003, the RO granted service 
connection for the cause of the veteran's death on a 
presumptive basis under provisions of 38 C.F.R. § 3.309(d) 
that became effective March 26, 2002.  The moving party 
disagreed with, and perfected an appeal as to, the March 26, 
2002, effective date, and she testified regarding that matter 
at a Board hearing held at the RO in February 2008.  

At the February 2008 hearing, the moving party raised the 
issue of clear and unmistakable error (CUE) in the June 1985 
Board decision.  In March 2008, the Board sent letters to the 
moving party and her attorney and provided references to VA 
regulations regarding claims of CUE in Board decisions.  The 
Board apologizes that it did not use the correct name for the 
moving party's attorney, but the Board does note that letters 
were sent to the correct address, and the moving party was 
provided a copy of the letter sent to her attorney, who is 
her granddaughter.  The Board therefore concludes that the 
moving party and her attorney received adequate notice 
effectively complying with the provisions of 38 C.F.R. 
§ 20.1405.  




FINDINGS OF FACT

1.  In its June 20, 1985, decision, the Board denied service 
connection for the cause of the veteran's death.  

2.  The June 20, 1985, Board decision denying service 
connection for the cause of the veteran's death was 
consistent with the law and supported by the evidence then of 
record.  


CONCLUSION OF LAW

Clear and unmistakable error is not shown in the June 20, 
1985, Board decision denying service connection for the cause 
of the veteran's death.  38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. §§ 20.1400, 20.1402, 20.1403 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
VCAA notice is not required because the issue presented 
involves a motion for review of a prior final Board decision 
on the basis of CUE.  See Livesay v. Principi, 15 Vet. App. 
165, 179 (2001) (en banc).  

CUE legal criteria

Effective November 21, 1997, the provisions of Pub. L. No. 
105-111, 111 Stat. 2271, codified at 38 U.S.C.A. § 7111, 
permit challenges to decisions of the Board on the grounds of 
CUE.  A final Board decision may be revised or reversed on 
the grounds of CUE by the Board on its own motion, or upon 
request of a moving party at any time after the decision is 
made.  38 U.S.C.A. §§ 5109A(a), 7111(a) (West 2002), (c); 
38 C.F.R. §§ 20.1400 - 20.1404 (2007).  

A CUE motion is not an appeal, and, with certain exceptions, 
it is not subject to regulations that pertain to the 
processing and disposition of appeals.  See 38 C.F.R. 
§ 20.1400.  In addition, neither the "benefit of the doubt" 
rule of 38 U.S.C.A. § 5107(b), nor the provisions for 
reopening claims on the grounds of new and material evidence 
under 38 U.S.C.A. § 5108 apply to CUE claims.  38 C.F.R. 
§ 20.1411(a), (b) (2007).  

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411.  A motion alleging CUE in a 
prior Board decision must set forth clearly and specifically 
the alleged CUE, or errors of fact or law in the Board  
decision, the legal or factual basis for such allegations, 
and why the result would have been different but for the 
alleged error.  38 C.F.R § 20.1404(b).  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirement of the pleading requirements, and must be 
dismissed without prejudice.  Id.  The Board has original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision.  38 C.F.R. § 20.1400.  

CUE is defined as a very specific and rare kind of error of 
fact or of law that, when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  38 C.F.R. § 20.1403(a).  A 
successful claim for CUE requires a showing that the error 
was "outcome determinative."  See Bustos v. West, 179 F.3d. 
1378, 1381 (Fed. Cir. 1999).  Generally, either the correct 
facts, as they were known at the time, were not before the 
Board, or the statutory and regulatory provisions extant at 
the time were incorrectly applied.  38 C.F.R. § 20.1403(a).  

By regulation, there are certain enumerated examples of 
situations that are not considered CUE, and those examples 
are: 1)  changed diagnosis (new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision); 2) duty to assist (VA's failure to fulfill the 
duty to assist); 3) evaluation of evidence (disagreement as 
to how the facts were weighed or evaluated); and 4) change in 
interpretation (CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation).  38 C.F.R. 
§ 20.1403(d), (e).  This regulatory authority was promulgated 
with the intent to adopt the CUE standard as set forth by the 
Court in previous decisions on claims of CUE in decisions 
made by VA regional offices.  See 63 Fed. Reg. 27534, 27536 
(1998).  The Board may therefore rely on the prior 
precedential decisions of the United States Court of Appeals 
for Veterans Claims (Court) as to what exactly constitutes a 
valid claim of CUE.  

Background

At the time of the June 1985 Board decision, service 
connection for the cause of the veteran's death required 
evidence that a service-connected disability was a principle 
or contributory cause of death.  38 U.S.C.A. § 410 (now 38 
U.S.C.A. § 1310); 38 C.F.R. § 3.312.  Service connection was 
to be granted for disability resulting from disease or injury 
incurred or aggravated by service.  38 U.S.C.A. §§ 310, 331 
(now 38 U.S.C.A. §§ 1110, 1131).  In addition, where a 
veteran served continuously for ninety (90) days or more 
during a period of war or during peacetime service after 
December 31, 1946, and malignancies become manifest to a 
degree of 10 percent within 1 year from the date of 
termination of such service, such diseases shall be presumed 
to have been incurred during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 312, 313, 337 (now 38 U.S.C.A. 
§§ 1112, 1113, 1137); 38 C.F.R. §§ 3.307, 3.309.  

As to the benefit of the doubt doctrine, then as now, when a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  A reasonable doubt means 
a substantial doubt and one within the range of probability 
as distinguished from speculation or remote possibility.  38 
C.F.R. § 3.102.  

The veteran's death certificate shows he died in 
October 1982, and metastatic lung carcinoma was listed as the 
immediate cause of death.  At the time of his death, service 
connection was in effect for arteriosclerotic heart disease, 
rated 30 percent disabling, and for bilateral high frequency 
hearing loss, pterygium, and residuals of bilateral inguinal 
hernioplasty, each rated noncompensably disabling.  

In addition to the death certificate, the evidence of record 
at the time of the June 1985 Board decision included the 
veteran's service medical records, which show that at his 
retirement physical examination in February 1966, in his 
report of medical history, the veteran reported that he had 
had shortness of breath.  In response to the question of 
whether he had ever worked with radioactive substance, the 
veteran responded that he was a flight engineer on a USAF 
aircraft carrying radioactive material.  The physician's 
summary and elaboration was that the veteran said his 
shortness of breath referred to any extra activity.  The 
physician commented that the veteran had been hospitalized 
for a myocardial infarction in January 1961 and for pneumonia 
in 1965.  The physician did not comment on radiation 
exposure.  In addition, in a June 1966 report of medical 
history, in response to the question of whether he had ever 
worked with radioactive substance, the veteran responded 
"1950 - 1953 Kirtland AFB N. Mex."  The examining physician 
elaborated that the veteran worked with controlled 
radioactivity in Air Force job.  

The service medical records show that the veteran was 
hospitalized for an acute myocardial infarction in service 
in1961 and was hospitalized in 1965 for pneumonia involving 
the right lower lobe.  In a Medical Board narrative summary 
dated in March 1966, it was indicated that the veteran smoked 
one pack of cigarettes per day.  It was noted that chest 
X-ray revealed some questionable apical thickening and that a 
radiological consultation was made.  It was stated that 
review of old X-rays, in light of present X-rays, revealed no 
change and it was the radiologist's opinion that the pleural 
thickening was static and of no clinical significance.  At 
clinical examinations in February 1966, March 1966, and 
June 1966, the heart and lungs were evaluated as normal.  

At a VA examination in May 1967, the veteran said he got 
along all right if he did not do any heavy work.  He said 
that once in a while his breath got a little short.  He said 
the right side hernia repair prevented him from doing any 
heavy work.  At a special heart examination in May 1967, the 
veteran said he had no trouble with his heart since he left 
the hospital in service in 1961 and he said that at present 
he was not short of breath.  He said that if he worked really 
hard, he might get a sharp stabling pain beneath the lower 
sternum that lasted for about 30 seconds.  During the 
examination, the veteran did 50 running steps quite easily 
and did not become dyspneic or cyanotic, nor did he complain 
of precordial pain. The diagnosis was arteriosclerotic heart 
disease with old myocardial infarction, mildly symptomatic.  
A May 1967 VA chest X-ray was negative.  

Also of record at the time of the June 1985 Board decision 
were medical records from the USAF Regional Hospital at 
Fairchild Air Force Base as well as U.S. Public Health 
Service outpatient records dated in the 1970s.  A routine 
chest X-ray was performed in February 1970, and the 
radiologist reported no significant pathology was 
demonstrated in February 1970.  In an undated note from 
sometime in 1970, an examiner said examination of the 
extremities showed slight clubbing without swelling and 
without edema.  In a July 1974 electrocardiograph report it 
was noted that the patterns in low voltage limb leads were 
suggestive of early of early emphysema, but lacking in 
classic changes.  In a record dated in April 1976 it was 
noted that a chest showed fibrotic hilar changes bilaterally 
and that there had been no significant changes since 
February 1975.  When the veteran was seen with complaints of 
shoulder pain in 1978, the examiner noted severe clubbing of 
the fingernails and toenails.  He also noted the lungs were 
clear, and the heart was regular.  The assessment included 
clubbed, mild of unknown etiology.  

At an outpatient visit in March 1982, when the veteran was 
seen with complaints of a head cold and nasal congestion, he 
requested a chest X-ray for an upcoming physical examination.  
On clinical examination, as to the lungs there were rales, 
right lower lobe.  The assessment at that time was 
interstitial fibrosis.  

An X-ray report showing the pertinent clinical history was 
rales in the right base, it was noted the veteran had smoked 
a pack of cigarettes per day for the past 40 years.  It was 
noted that X-rays in October 1979 had shown the earliest 
signs of interstitial disease with very mild prominence of 
interstitial densities; the current X-rays in March 1982 
showed the bases now involved to a greater degree.  In 
another report, it was noted that X-rays showed diffuse 
interstitial prominence, bilaterally, with bilateral apical 
pleural thickening somewhat greater on the right.  The 
radiologist said the amount of pleural thickening on the 
right was asymmetric and raised the possibility of either 
scarring of old disease, an active infectious process, or 
early involvement with a neoplastic lesion.  When X-rays and 
old records were reviewed by a physician a few days later, 
the assessment was rule out neoplasm, and a bronchoscopy was 
planned.  

An outpatient clinic note dated in September 1982 showed the 
veteran was seen reporting he had been spitting up blood for 
the past 5 days.  The physician noted that he telephoned the 
radiologist at Fairchild AFB and he said X-rays a day earlier 
showed obvious right hilar nodes.  The veteran was admitted 
to Deaconess Hospital, and the impression from a 
September 1982 bronchoscopy was polypoid endobronchial tumor 
in the superior segment of the right lower lobe with 
extrinsic compression of the right middle lobe and right 
lower lobes secondary to hilar adenopathy.  A private 
oncologist reported that the final pathology report showed a 
large-cell undifferentiated carcinoma.  He also stated that 
metastasis in the left parietal region was shown on a CT 
(computed tomography) scan.  In a letter to the veteran's 
physician at the Colville Indian Heath Center, the physician 
who performed the bronchoscopy stated that the right hilar 
mass was found to be carcinoma and that the veteran had brain 
metastases.  

In the veteran's final hospital summary from Sacred Heart 
Medical Center where he died in October 1982, it was stated 
he had large cell undifferentiated carcinoma in the right 
hilum.  In the final hospital summary it was noted that the 
veteran's past medical history was significant for 40-50 
history of heavy tobacco use and that he also had a history 
of myocardial infarction in 1960 and osteoarthritis in his 
right shoulder.  In early October 1982, the veteran had 
undergone radiation therapy to the head and chest.  During 
his final hospitalization, a liver-spleen scan revealed 
multiple sites of focal defects consistent with metastatic 
disease within the liver.  

Also of record was the moving party's submission of an 
excerpt from a medical textbook stating that syndromes 
associated with cancer of the lung included connective tissue 
abnormalities, among which were clubbing.  

At a hearing held at the RO in June 1983, the moving party 
testified that the veteran was stationed at Kirtland Air 
Force Base from about 1948 to 1953 and during that time he 
was on flying status and served as a crew chief of a plane 
used by generals with the Atomic Commission.  She testified 
that the veteran talked about testing of the atomic bomb in 
the White Sands area and said he viewed this from about five 
miles away.  The veteran told her the only protection they 
had was dark glasses.  She also testified that he had 
temporary duty that took him to Einewetok and she thought he 
was exposed to radiation there because he went swimming and 
there was the possibility of contamination of the water with 
radiation.  

At the hearing, a friend of the moving party, D. G., M.D., 
testified she was not aware of symptoms from radiation other 
than those involving the thyroid gland, cataracts, blood 
diseases, and pulmonary fibrosis.  

In December 1983, the moving party submitted copies of 
military orders pertaining to the veteran and dated in 1950, 
1951, and 1953.  She also submitted her response to questions 
posed by the RO pertaining to her contention that the veteran 
was exposed to ionizing radiation in service.  She stated 
that the veteran was assigned to a special weapons group at 
Kirtland Air Force Base and that he was sent on temporary 
duty to atomic tests at White Sands for "ABLE/BAKER" and at 
that time was in the 4909th Orgn Maint Sq.  She stated the 
veteran stated he was in the open at the time of the 
explosion.  The moving party said she did not know the number 
of tests the veteran witnessed; she reported that the veteran 
smoked one pack of cigarettes per day for 35+ years.  

Also of record was VA's request to the USAF for confirmation 
of the veteran's presence and the nature of his duties at a 
nuclear test and the recorded level of his radiation 
exposure.  VA requested the reconstructed exposure for the 
veteran's unit if no individual exposure record was 
available.  In a May 1984 letter to VA, the USAF Occupational 
and Environmental Health Laboratory project officer for 
Nuclear Test Personnel Review (USAF OEHL/NTPR) stated it had 
received a claim that had been filed with the RO and was 
based of the veteran's alleged exposure to ionizing radiation 
while participating in atmospheric nuclear testing.  

In the May 1984 letter, the project officer referred to the 
Memorandum of Understanding between VA and the Defense 
Nuclear Agency (DNA) that required that service Nuclear Test 
Personnel Review teams investigate all sources of potential 
radiation data and assignment history before responding to 
radiation related VA claims.  He stated that the sources 
included, but were not limited to, a review of military 
personnel and service medical records, a search of the 
dosimetry files of the Reynolds Electrical and Engineering 
Co. (REECo), which was the official repository for radiation 
dose records for atmospheric nuclear tests, and a search for 
occupational or other radiation exposure not recorded by 
REECo in the files of the USAF Master Radiation Exposure 
Repository at Brooks AFB, Texas.  The project manager 
requested that the RO provide the veteran's service medial 
records so that it could complete its action.  

In August 1984 the USAF OEHL/NTPR project officer reported to 
VA that the dosimetry records of REECo listed the veteran 
with a cumulative recorded radiation dose of 0.170 rem gamma 
for 1951, Operation BUSTER-JANGLE, based on readings from 
five film badges.  The project manager stated that the 
veteran's service medical records did not contain any 
radiation exposure information.  He also said the USAF Master 
Radiation Exposure Repository at Brooks AFB, Texas, was also 
queried for occupational or other radiation exposure that 
would not be recorded by REECo, with negative results.  He 
further stated that the Defense Nuclear Agency had examined 
the issue of neutron doses and had determined the veteran had 
no potential for neutron exposure.  

In his August 1984 letter, the USAF OEHL/NTPR project officer 
reported that military personnel records indicated the 
veteran was a flight mechanic and was assigned to the 4909th 
Organizational Maintenance Squadron and that morning reports 
indicated the veteran was on temporary duty to Indian Springs 
AFB, Nevada, from 6 October to 2 December 1951 and that he 
was on flying status.  He went on to state that Operation 
BUSTER-JANGLE was conducted 22 October to 29 November 1951 at 
the Nevada Proving Ground.  He said that Air Force Nuclear 
Test Personnel Review records did not indicate the veteran's 
location at the time of the nuclear detonations but the 
nature of his duties would indicate that he would have been 
airborne in an aircraft or on the ground at Indian Springs 
AFB.  

Analysis

The moving party requests that the June 1985 Board decision 
be revised or reversed because the Board did not have before 
it complete evidence as to the amount of ionizing radiation 
to which the veteran was exposed during the BUSTER-JANGLE 
nuclear tests in 1951.  She argues that the Board did not 
take into account her statement and hearing testimony that 
the veteran had reported to her that at the time of at least 
one test shot he was in the open; he told her he was about 
five miles from the blast and the only protection he had was 
dark glasses.  She reports that for years the veteran had a 
dosimeter at home, and she asserts it was error to base a 
decision on incomplete dosimeter readings.  She further 
asserts that the Board in its June 1985 decision did not 
apply the benefit of the doubt doctrine to her claim.  She 
states that she wants it to be recognized from the date of 
her original claim that the veteran's fatal lung cancer was 
due to his radiation exposure while doing his assigned duties 
in service.  

The June 1985 Board decision summarized the evidence of 
record and cited pertinent laws and regulations, including 38 
C.F.R. §§ 3.102, 3.307, 3.312.  

In the decision, the Board found that the veteran's death in 
October 1982 was caused by metastatic lung cancer.  The Board 
also found that lung cancer was first demonstrated many years 
after service and was not related to any radiation exposure 
received in service.  The Board further found that while 
service connection was in effect for arteriosclerotic heart 
disease, hearing loss, pterygium, and bilateral inguinal 
hernioplasty, a cause and effect relationship between theses 
disorders and his death had not been demonstrated.  In its 
discussion, the Board said it was not persuaded that the 
veteran's service-connected arteriosclerotic heart disease 
either caused or contributed substantially to cause the 
veteran's death.  The Board addressed the contention that the 
veteran's lung cancer was due to inservice exposure to 
ionizing radiation.  The Board noted that the evidence showed 
the veteran received less than one rem of ionizing radiation 
and observed that to date scientific research had not 
established such a level to be implicated as an etiological 
factor in the inception of large cell cancer.  The Board 
stated it had considered the doctrine of reasonable doubt but 
found that the facts of the record raised no such doubt.  

Regarding the moving party's assertion that the Board did not 
have before it complete evidence as to the amount of 
radiation to which the veteran was exposed, this is, in 
effect, a claim that VA failed to fulfill the duty to assist 
in obtaining evidence.  As outlined above, however, VA's 
failure to fulfill the duty to assist is an example of a 
situation that is not clear and unmistakable error.  38 
C.F.R. § 20.1403(d)(2).  

As to the argument of the moving party that the Board did not 
take into account her statement and hearing testimony that 
the veteran had reported to her that at the time of at least 
one test shot he was in the open; he told her he was about 
five miles from the blast and the only protection he had was 
dark glasses, the Board observes that at the time of the 
June 1985 decision, VA had obtained all radiation dose 
information that was then available from the veteran's 
service department, the Air Force, which had in turn 
consulted the Defense Nuclear Agency, and, via VA's request 
for dose information for the veteran, the Air Force had 
before it the moving party's statement that the veteran was 
in the open during the atomic explosions he witnessed.  At 
that time, the moving party stated she did not know the 
number of tests the veteran witnessed or whether he wore a 
film badge.  The Board referred to the moving party's hearing 
testimony in its decision, and her assertion that it was not 
taken into account by the Board amounts to a disagreement as 
to how the evidence was weighed and evaluated by the Board.  
Such a disagreement cannot constitute a valid claim of CUE.  
38 C.F.R. § 20.1403(d)(3) (a disagreement as to how the facts 
were weighed or evaluated is not a clear and unmistakable 
error); see Fugo v. Brown, 6 Vet. App. 40, 44 (1993) (to 
claim CUE on the basis that previous adjudicators improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE); Russell v. Principi, 3 Vet. 
App. 310, 313 (1992).  

Regarding the moving party's assertion that the Board failed 
to consider the doctrine of reasonable doubt, the June 1985 
Board decision noted specifically that the doctrine had been 
considered, but found that the facts did not raise a 
reasonable doubt that could be resolve in the moving party's 
favor.  The application of the doctrine of reasonable doubt 
thus involves the weighting of evidence and evaluation of 
evidence and therefore cannot constitute CUE.  Id.  

At the time of the June 1985 decision, the applicable law and 
regulations did not provide for service connection for lung 
cancer on a presumptive basis for participants in nuclear 
tests.  Further, the Board acknowledges that since the time 
of the June 1985 decision, there have been changes in 
procedures for obtaining radiation dose information for 
service personnel.  The Board must emphasize, however, that 
review for clear and unmistakable error in the June 1985 
Board decision must be based on the record and the law that 
existed when that decision was made.  38 C.F.R. § 1403(b)(1).  
In this case, there is no indication that the correct facts, 
as they were known at the time, were not before the Board, or 
that the statutory and regulatory provisions extant at the 
time were incorrectly applied.  

Additionally, at the time of the June 1985 decision, the 
Board was not precluded from relying upon its own medical 
judgment to support its conclusions.  Cf. Colvin v. 
Derwinski, 1 Vet. App. 171 (1991) (holding that the Board 
cannot substitute its own medical judgment for that of 
medical professionals).  A medical member of the Board 
participated in the June 1985 Board decision and was a 
signatory to the determination.  His signature signified his 
agreement with the finding that the veteran's fatal lung 
cancer was not related to his less than one-rem exposure to 
radiation in service shown by the evidence and his agreement 
with the finding that a relationship between the veteran's 
service-connected disabilities, including arteriosclerotic 
heart disease, and his death had not been demonstrated.  See 
Bowyer v. Brown, 7 Vet. App. 549, 552-53 (1995) (holding that 
the Board's position was substantially justified in a pre-
Colvin decision in relying on its own medical judgment).  
Further, although the moving party has since stated that she 
took nursing, other than her testimony and statements, the 
record included no medical nexus opinion in favor of the 
cause of death claim.  As the June 1985 decision was ascribed 
to by the medical member of the panel, it cannot be said that 
all pertinent evidence of record supported the moving party's 
position.  The opinion that the evidence was insufficient to 
establish service connection for the cause of the veteran's 
death was supported by the medical member of the panel and 
the Board apparently relied on his medical judgment in 
deciding the appeal.  

As the record at the time of the June 1985 decision included 
evidence both for and against the conclusion that the 
veteran's death was related to service, the moving party's 
argument remains one that the Board should have weighed or 
evaluated the evidence differently, and, thus, cannot form 
the basis for a finding of CUE.  38 C.F.R. § 20.1403(d)(3).  

In summary, for the reasons and bases expressed above, the 
Board concludes that the criteria for revision or reversal of 
the June 1985 Board decision denying entitlement to service 
connection for the cause of the veteran's death on the basis 
of CUE are not met.  38 U.S.C.A. § 7111; 38 C.F.R. 
§§ 20.1400, 20.1402, 20.1403.  


ORDER

The motion to revise or reverse the June 20, 1985, Board 
decision denying service connection for the cause of the 
veteran's death is denied.  



	                       
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



